DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on May 27, 2021.  Claims 21-40 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Currently claims 21-40 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…based on the detected actuation and digital activity, permit or deny the first affiliate system from operating the online link; wherein permitting or denying the first affiliate system from operating the online link further comprises:
when fraudulent behavior is detected, sendinq a communication to the first affiliate system requesting proof that the first affiliate system is legitimate, and determining whether any collusion exists between the first affiliate system and a business which generated the first item”

Linden discloses receivinq, from the second system, an indication as to whether the diqital activity represents fraudulent behavior or leqitimate behavior (Linden: paragraph [0048] - If the information stored in the database 70 is complete and correct, the User is verified as legitimate and redirected to the Advertiser Site 64. If any of the tests fail or information does not match or is non-existent, the user is verified as fraudulent and is sent to a safe URL as defined by the Advertiser Site, or is otherwise handled by Advertiser (they can pass the fraudulent click through as a non-paying click, for example)).  Karlin (US 2010/0010887 A1) discloses based on the detected actuation and digital activity, permit or deny the first affiliate system from operating the online link (Karlin: paragraph [0105] - transaction validation task).  PTO 892 Reference U discloses characterizing fraud and detecting cookie stuffing.  Neither Linden, Karlin, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious based on the detected actuation and digital activity, permit or deny the first affiliate system from operating the online link; wherein permitting or denying the first affiliate system from operating the online link further comprises: when fraudulent behavior is detected, sendinq a communication to the first affiliate system requesting proof that the first affiliate system is legitimate, and determining whether any collusion exists between the first affiliate system and a business which generated the first item.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625